DETAILED ACTION
Claims 1, 6, 11, 15 and 18 are amended. No claims have been added or cancelled. Therefore, claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 12/02/2020 have been fully considered and are persuasive. The rejection of claims 1-20 under AIA  35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following prior art references are considered by the Examiner as the most similar to the instant invention:
Siegel et al. (US 20170295253), specifically Fig. 6, para. 0135, and 0138, generally discloses a vehicle, which Examiner corresponds to a “thing” (see Fig. 6, vehicles 1 and 2, para. 0135), and the model of the vehicle (see para. 0135) corresponds to the “thing model”. Next, the plurality of sensors/objects, such as the car’s electronics, etc. (see para. 0054-0056, Fig. 6, 601 A1-A3) associated with the vehicle correspond to devices. And these corresponding data proxies (see para. 0010, 0138) that are generated based on the model of these objects correspond to the device models (para. 0138). However, Siegel does not explicitly specify two (2) independent, separate virtual models which are then correlated with a physical thing property (as in the virtual “thing” model) being assigned to a capability of a device (as in the virtual “device” model) at the time of design, as recited in the claims.

Guerin et al. (US 20170203438, specifically Fig. 18, para. 0056, which generally discloses creating a 3D model of a real robot and training the simulated robot, para. 0091-0095 Guerin fails to disclose a “thing model”, as both the robot and the user/trainer each have sensor data, therefore effectively disclosing two virtual device models. Furthermore, Guerin fails to disclose the feature of correlating a property from a virtual model of a physical thing (“thing model) with the capability of a sensor/device model during a design time, as recited in the claims.

Stubbs et al. (US 20170297200), specifically Fig. 2, para. 0030, generally describes creating a digital representation of a physical object using sensor data from sensors attached to a robotic arm. These same sensor can generate or update a multi-dimensional model of an item, and the model is used to position and activate the robotic arm, para. 0041 describes maintaining a profile of the robotic station that identifies the capabilities and usages of the robot station, whereas para. 0073 discloses that manipulation data may be collected to describe physical attributes of an item, along with identifying a robotic arm associated with the manipulation of the physical device. And para. 0092, which describes that a change to an item attribute may be cause to update the robot capability in the profile of the robot station. However, while two virtual models are somewhat discussed, the reference fails to explicitly disclose a clear mapping of a sensor capability of a virtual device model with a physical attribute of a virtual thing model, assigned during a design time, as recited in the claims.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or fairly suggest does not explicitly disclose obtaining a separate and independent virtual model of a physical thing that is independent from a virtual device model (created using sensor-gathered data) along with the feature of correlating a property from a virtual model of a physical thing (“thing model) with the capability of a sensor/device model, where such correlation/assignment occurs during a design time, in the same manner as claims 1, 6, 11, 15, and 18, especially when considered along with all other limitations recited in claims 1, 6, 11, 15, and 18, and in view of the Applicant’s specification. 
Claims 2-5 are allowed because they further limit claim 1.
Claims 7-10 are allowed because they further limit claim 6.
Claims 12-14 are allowed because they further limit claim 11.
Claims 19-20 are allowed because they further limit claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456